Gray, C. J.
By the will, the defendant took an estate for life, with a power to sell and convey in fee, if necessary for his support and maintenance, and the remainder over was contingent on its not becoming necessary to exercise that power. The facts agreed showing such necessity, the deed from the defendant to the plaintiff passed an absolute title. Lyon v. Marsh, 116 Mass, 232. Bamforth v. Bamforth, 123 Mass. 280. Smith v. Snow 123 Mass. 323. Gibbins v. Shepard, post, 541.

Judgment for the defendant.